Exhibit 10.52

 

Execution Version



 



FIRST AMENDMENT


 

TO


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

among

 

 

NEWPARK RESOURCES, INC.,

as Borrower,

 

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

BANK OF AMERICA, N.A.,

as Syndication Agent,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agent,

 

 

Dated as of October 10, 2012

 

 
 

--------------------------------------------------------------------------------

 

 



FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  



THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“First Amendment”) dated as of October 10, 2012, is among NEWPARK RESOURCES,
Inc., a Delaware corporation, (the “Borrower”), each of the lenders party to the
Credit Agreement referred to below (collectively, the “Lenders”), and JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

 

R E C I T A L S

 

A.     The Borrower, the Administrative Agent, the Lenders and the other Agents
party thereto are parties to that certain Amended and Restated Credit Agreement
dated as of November 22, 2011 (the “Credit Agreement”), pursuant to which the
Lenders have made certain credit and other financial accommodations available to
and on behalf of the Borrower and its Subsidiaries.

 

B.     The Borrower has requested, and the Administrative Agent and the Lenders
have agreed, to amend certain provisions of the Credit Agreement.

 

C.     Now, therefore, to induce the Administrative Agent and the Majority
Lenders to enter into this First Amendment and in consideration of the premises
and for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.      Defined Terms. Each capitalized term used herein (including, without
limitation, in the recitals hereof) but not otherwise defined herein has the
meaning given such term in the Credit Agreement, as amended by this First
Amendment. Unless otherwise indicated, all section references in this First
Amendment refer to sections of the Credit Agreement.

 

2.      Amendments to Credit Agreement.

 

(a)    Amendment to Introductory Paragraph of Credit Agreement. The introductory
paragraph of the Credit Agreement is hereby amended by deleting therefrom the
following parenthetical phrase: “(as the same may be amended or modified from
time to time, this “Agreement”)”.

 

(b)     Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by amending and restating the definition of “Agreement” set forth
therein in its entirety as follows:

 

“Agreement”: this Amended and Restated Credit Agreement, as amended by that the
First Amendment and as the same may from time to time be further amended,
modified, supplemented or restated.

 

(c)     Amendment to Section 1.1.     Section 1.1 of the Credit Agreement is
hereby further amended by adding the definition set forth below in the
appropriate alphabetical order:

 

 
 

--------------------------------------------------------------------------------

 

 

“First Amendment”: that certain First Amendment to Second Amended and Restated
Credit Agreement dated as of October 10, 2012 among the Borrower, the Lenders
signatory thereto and the Agent.

 

(d)     Amendment to Section 1.1. Section 1.1 is hereby further amended by
amending and restating the definition of “Consolidated Total Debt” in its
entirety as follows:

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date determined on a
consolidated basis in accordance with GAAP; provided, that for purposes of
calculating the Consolidated Leverage Ratio and the Senior Secured Leverage
Ratio, L/C Obligations shall be included in the calculation of Consolidated
Total Debt; it being expressly agreed and acknowledged, for the avoidance of
doubt, that for purposes of the Applicable Pricing Grid, beginning with the
fiscal quarter ending on June 30, 2012, L/C Obligations shall not be included in
the calculation of Consolidated Total Debt.

 

3.     Conditions Precedent. This First Amendment shall become effective on the
date when each of the following conditions is satisfied (or waived in accordance
with Section 10.1):

 

(a)     The Administrative Agent shall have received from each of the Lenders
and the Borrower counterparts (in such number as may be requested by the
Administrative Agent) of this First Amendment signed on behalf of such Person.

 

(b)     The Administrative Agent shall have received the Acknowledgment and
Confirmation substantially in the form of Exhibit “A” hereto, executed and
delivered by an authorized officer of each Loan Party signatory thereto.

 

(c)     No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this First Amendment.

 

The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted in Section 10.1. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.

 

4.     Miscellaneous.

 

(a)     Confirmation. The provisions of the Credit Agreement as amended by this
First Amendment shall remain in full force and effect following the
effectiveness of this First Amendment.

 

(b)     Ratification and Affirmation; Representations and Warranties. The
Borrower hereby (a) acknowledges the terms of this First Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby and (c) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this First Amendment:

 

 
 

--------------------------------------------------------------------------------

 

 

(i)     all of the representations and warranties made by it in each Loan
Document to which it is a party are true and correct in all material respects
(except those which have a materiality qualifier, which shall be true and
correct as so qualified), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date,

 

(ii)     no Default or Event of Default has occurred and is continuing, and

 

(iii)     no event or events have occurred which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

 

(c)     Loan Document. This First Amendment is a Loan Document.

 

(d)     Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

(e)     NO ORAL AGREEMENT. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS AMONG THE PARTIES.

 

(f)     GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(g)     Payment of Expenses. In accordance with Section 10.5, the Borrower
agrees to pay or reimburse the Administrative Agent for all of its reasonable
out-of- pocket costs and reasonable expenses incurred in connection with this
First Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

 

(h)     Severability. Any provision of this First Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

 
 

--------------------------------------------------------------------------------

 

 

(i)     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

[Remainder of page intentionally left blank. Signature pages follow.]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

BORROWER: 

NEWPARK RESOURCES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregg Piontek 

 

 

 

Gregg Piontek

 

 

 

Chief Financial Officer and Vice President

 

 

 

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

 
 

--------------------------------------------------------------------------------

 

        

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Preeti Bhatnagar

 

 

Name:

Preeti Bhatnagar

 

 

Title:

Authorized Officer

 

  

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

 
 

--------------------------------------------------------------------------------

 

               

LENDER:

JPMORGAN CHASE BANK, N.A.,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Preeti Bhatnagar

 

 

Name:

Preeti Bhatnagar

 

 

Title:

Authorized Officer

 

 

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

LENDER: 

BANK OF AMERICA, N.A.,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Julie Castano

 

 

Name:

Julie Castano

 

 

Title:

Vice President

 

 

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

LENDER:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Donald W. Herrick, Jr.

 

 

Name:

Donald W. Herrick, Jr.

 

 

Title:

Director

 

 

                     

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Don Backer

 

 

Name:

Don Backer

 

 

Title:

SVP

 

 

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

LENDER:

COMERICA BANK,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brad Kuhn

 

 

Name:

Brad Kuhn

 

 

Title:

Officer

 

 

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

FORM OF ACKNOWLEDGEMENT AND CONFIRMATION

 

1.     Reference is made to the First Amendment to Second Amended and Restated
Credit Agreement, dated as of October 10, 2012 (the “First Amendment”), amending
that certain Second Amended and Restated Credit Agreement, dated as of
November 22, 2011, among NEWPARK RESOURCES, Inc., a Delaware corporation, (the
“Borrower”), each of the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

 

2.     The Credit Agreement is being amended pursuant to the First Amendment.

 

3.     Each of the parties hereto (collectively, the “Guarantors” and each, a
“Guarantor”) hereby (a) acknowledges the terms of the First Amendment; (b)
ratifies and affirms its obligations, and acknowledges its continued liability,
under each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as amended by
the First Amendment and (c) represents and warrants to the Lenders that as of
the date hereof, after giving effect to the terms of this First Amendment:

 

(a)     all of the representations and warranties made by it in each Loan
Document to which it is a party are true and correct in all material respects
(except those which have a materiality qualifier, which shall be true and
correct as so qualified), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, and

 

(b)     no Default or Event of Default has occurred with respect to it and is
continuing under any Loan Document.

 

4.     THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

5.     This Acknowledgment and Confirmation may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

 

[Remainder of page intentionally left blank. Signature page follows.]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Guarantors hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of October 10, 2012.

 

  GUARANTORS:           EXCALIBAR MINERALS LLC     NEWPARK DRILLING FLUIDS LLC  
  NEWPARK MATS & INTEGRATED SERVICES LLC  

 

NEWPARK ENVIRONMENTAL SERVICES LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregg Piontek 

 

 

Name:

Gregg Piontek

 

 

Title:

 

 

 

 

 

[Signature Page to Exhibit A] 